DETAILED ACTION
Receipt of Arguments/Remarks filed on March 14 2022 is acknowledged. Claims 1-26 were/stand cancelled. Claims 27-35 were added. Claims 27-35 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16873379, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to provide support for the conditions and patient populations of claim 1.  Specifically, increase the synthesis of serotonin to reduce coughing and mouth breathing, reduce the cytokine storm caused by corona viruses and flu.  Additionally, the elected therapeutic remdesivir is not supported.  
Thus, the effective filing date of claims 27-35 is September 21 2020.

This application repeats a substantial portion of prior Application No. 16873379, filed April 1 2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  Just like with 15441552, the instant application is a CIP not a CON.  


Response to Arguments
Applicants’ arguments filed March 14 2022 have been fully considered but they are not persuasive. 
Applicant indicate that the continuation in part status remains as to the common subject matter contained in the present application however the effective date of the claims may be later.
While Applicant has correctly identified Application No. 16873379 as being a CIP of 15441552, the instant application (16974068) has been identified as a CON of 16873379, see filing receipt mailed on 10/6/20.  As indicated above the instant application is a CIP of 16873379 and thus the must be amended to either remove the unsupported language from the claims or be amended to so the instant application is identified as a CIP of 16873379.
If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.


Withdrawn Rejections/Objections
The amendments filed March 14 2022 have rendered the duplicate claim warning moot. 
The amendments filed March 14 2022 have rendered the objections to claims 1 and 11 moot. 
The amendments filed March 14 2022 have rendered the rejection of claims 1-13 under 35 USC 112(b) moot.


New Rejections Based on Amendments in the reply filed on March 14 2022

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses chemicals, such as 3-bromo pyruvate, bleomycin, pembrolizumab, remdesivir, fluticasone propionate and triamcinolone acetonide which meet the written description and enablement provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  However, claim(s) 34 is(are) directed to encompass any enhancing composition which only correspond in some undefined way to specifically instantly disclosed chemicals.  The recitation “enhancing composition” meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

 Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).


With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed enhancing composition regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993),  claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 as currently written is vague and indefinite.  It is unclear what patient population(s) are currently being claimed.  The claim recites “for stimulating the synthesis of nasal and lung surfactants to reduce viral replication, duration, spread and severity of infections, increase the synthesis of serotonin to reduce coughing and mouth breathing, and reduce the cytokine storm caused by corona viruses and flu in patients susceptible to these infections.  The recitation “including’ is synonymous with “comprising”.  The presence of the “and” indicates that the patient has is all of those listed.  It is unclear additionally if the administration has to not only stimulate the synthesis of nasal and lung surfactants as well as reduce viral replication, etc.  Ultimately it is unclear which diseases the patient administered is required to possess opposed to alternative conditions the patients who are administered the composition possess.  It is unclear which conditions the administration is expected to result in such as administration of the compound to any patient results or alternatively whether patients with a certain disease have this condition treated or effect.  Additionally, it is unclear where one species ends and another begins.  Typically, items in a list are separated by a comma.  However, semicolons should be used between items in a list if any of the items contain commas.  Therefore, if for example one groups is “nasal and lung surfactants to reduce viral replication, duration, spread and severity of infections” then it needs to be separated by a semi-colon with the next group, for example, “increase the synthesis of serotonin to reduce coughing and mouth breathing”.  
Claim 34 as currently written are vague and indefinite.  Claim 34 recites an enhancing composition to enhance the efficacy of pulmonary drugs, steroids and cancer medication.  However, claim 34 depends from claim 27 which does not recite the inclusion of pulmonary drugs, steroids and cancer medications.  Thus, it is unclear what is actually required to be administered.
Claim 34 is also rejected because the claim provides a step of ‘using”and the claims do not set forth any steps involved in the method/process, and thus it is unclear what method/process  they are intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claims 28-33 and 35 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 8211943, cited in the Office action mailed on December 21 2021) in view of Cordray (US Patent No. 7541052, cited in the Office action mailed on December 21 2021).
Applicant Claims
	The instant application claims a method for stimulating the synthesis of nasal and lung surfactants to reduce viral replication, duration, spread and severity of infections, increase the synthesis of serotonin to reduce coughing and mouth breathing, and reduce the cytokine storm caused by corona viruses and flu in patients susceptible to these infections, which comprises: contacting mammalian cells of said patient with a therapeutically effective amount of a composition, said composition including the following constituents: a) a saline liquid carrier; b) sodium pyruvate; c) a phosphate selected from the group consisting of a calcium phosphate, a potassium phosphate, magnesium phosphate, and zinc phosphate and combinations thereof; d) a salt of calcium is selected from the group consisting of calcium chloride, calcium carbonate, calcium acetate, calcium citrate, calcium lactate, calcium sulfate, and combinations thereof; and e) a salt of magnesium is selected from the group consisting of magnesium chloride, magnesium phosphate, magnesium sulfate, magnesium bicarbonate, and combinations thereof wherein a dosage of said pyruvate salt ranges from about 0.0001 mg to about 1 gram; and wherein the combined dosage of said phosphate, said salt of calcium and said salt of magnesium ranges from about 0.0001 mg to about 1 gram.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Martin is directed to method for treating a pulmonary disease state in mammals by up regulating indigenous in vivo levels of inflammatory agents in mammalian cells.  Pyruvates can act as inflammatory mediators to neutralize oxygen radials directly, thus lowering the level of inflammation (column 8, lines 3-6).  Pyruvate enhances the body’s ability to reduce inflammation or to increase it to fight infections and tumors.  The combination of pyruvate alone or in combination with other drugs are effective for the treatment of lung diseases and in the treatment of viral infections (column 9, lines 10-18).  Pulmonary diseases include cystic fibrosis chronic obstructive pulmonary disorder, bronchial asthma, etc. (column 9, lines 19-35).  Pyruvates include sodium pyruvate, potassium pyruvate, magnesium pyruvate, etc., and mixtures thereof (column 10, lines 9-19).  The amount ranges from 0.0001 mg to about 1 gram (column 10, lines 20-34).  Claimed is treating a pulmonary and upper respiratory disease states in mammals comprising contacting mammalian cells with an inflammatory regular comprising at least 2.8 mg pyruvate (claim 1).  Sodium pyruvate is claimed (claim 6).  Claimed is further comprising contacting the mammalian cells with a therapeutic agent (claims 9-10).  The therapeutic agent is administered prior to administration of the inflammatory regulator (claim 11), concomitantly with the regulator (claim 12) or after administration of the inflammatory regulator (claim 13).  Exemplified compositions are inhaled.  Therapeutic agents include antivirals (column 13).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
Martin does not specify the inclusion of other ingredients other than sodium pyruvate.  However, this deficiency is cured by Cordray.
	Cordray is directed to hypertonic solutions and method of treatment.  The solutions are for treating irritations and inflammations of the nasal passageways.  The solutions contain magnesium and calcium salts (abstract).  The compositions comprise 1 to 10% by weight of salts comprising 1) about 45 to 60% magnesium chloride, 2) about 29 to 41% by weight of potassium chloride, 3) about 0.4 to 5% by weight of salts selected from the group consisting of magnesium bromide, calcium chloride, calcium bromide, sodium bromide and magnesium sulfate and B) the remainder water.  The composition is buffered to a pH of about 6 to 7.5 whereby irritation and/or inflammation is reduced (column 2, lines 54-67).  A preferred composition comprising magnesium chloride and calcium chloride with a 1% saline solution (column 3).  Buffers include potassium phosphate, sodium phosphate and the like (column 3, lines 1-4).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin and Cordray and administer sodium pyruvate in combination with saline, magnesium chloride, calcium chloride and a potassium phosphate buffer to a patient with a viral infection  One skilled in the art would have been motivated to administer such a composition in order to viral infections as Martin teaches using a composition comprising sodium pyruvate to treat pulmonary disease such as viral infections of the lungs.  One skilled in the art would have been motivated to utilize calcium chloride, magnesium chloride and saline in order to form a nasal spray which is useful for treating inflammation.  Since Martin teaches the pyruvates are used for reducing inflammation, one skilled in the art would have a reasonable expectation of success.  One skilled in the art would have been motivated to utilize potassium phosphate in order to buffer the composition to an appropriate pH to reduce irritation and/or inflammation as taught by Corday.
Regarding claim 4, Cordray teaches the desirability of calcium salts.  Since a solution is taught by Martin and claimed, the ions would all exists in solution.  Thus, the recitation calcium phosphate does not distinguish the instantly claimed composition from the phosphates and calcium salts taught by Martin and Cordray.  
	Regarding the claimed method step Martin teaches treating pulmonary diseases and Martin expressly teaches contacting mammalian cells with pyruvates.  Thus, this step is obvious.	 
Regarding the claimed concentrations Martin and Cordray teaches overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. One skilled in the art would manipulate the amount of potassium phosphate to achieve the desired pH.  Since potassium phosphate is a buffer, one skilled in the art would manipulate the concentration in order to achieve a pH between 6 and 7.5 as taught by Cordray.

Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Martin  in view of Cordray as applied to claims 27-32 above and in further view of Peralta et al. (USPGPUB No. 20200237689, cited in the Office action mailed on December 21 2021).
Applicant Claims
	The instant application claims the method further includes administering a therapeutic agent to the patient that is selected from the group consisting of anticancer drugs, insulin, memory function agents, immunotherapy agents, anti-smoking agents and steroids.
The instant application claims the method also includes a step using an enhancing composition to enhance the efficacy of pulmonary drugs, steroids and cancer medications, where the enhancing composition is administered before and after said treatment that includes the composition set forth in the method of claim 27.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)

The teachings of Martin and Cordray are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Martin teaches an additional therapeutic and such therapeutic can be an antiviral, Martin does not expressly teach remdesivir.  However, this deficiency is cured by Peralta et al.
	Peralta et al. is directed to the prevention and treatment of coronavirus and other respiratory infections using nanoemulsion composition.  Antiviral drugs include remdesivir.  These antivirals are effective against a coronavirus (paragraphs 0012, 0157 and claim 11).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin, Cordray and Peralta et al. and utilize remdesivir as the antiviral in the composition of Martin.  Since Martin is directed to treating respiratory infections and Peralta et al. teaches that remdesivir is an antiviral for treating respiratory infections, there is a reasonable expectation of success.  

Response to Arguments
Applicant’s arguments filed March 14 2022 have been fully considered but they are not persuasive. 
Applicant’s refer to the instant specification showing the advantages of the instantly claimed combination.  Applicant reference an article which states that pulmonary surfactants are critical in inhibiting viruses from entering he cells and preventing invention  Applicant points to table XII and table XIII for a comparison.  It is argued that the claims are limited to a specific patient population.  IT is argued that due to the synergistic nature of the method these limited new claims, the rejection is no longer applicable.  
Regarding applicant’s arguments, firstly, unless the reference was cited on a PTO-1449 or attached to the response, it has not been considered.  Secondly, while the comparison does show the combination is synergistic in nature, the examiner cannot agree that the claims are limited to the synergistic combination nor have the synergistic nature been demonstrated over the full scope of the claims.  The tests are all performed with 20 mM sodium pyruvate in combination with calcium, phosphate and magnesium.  However, the claims recite a much broader scope of dosage amounts for the respective chemicals.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).  Since the instant claims do not limit the dosage or the combination to be synergistic, the burden is on Applicant to show that the unexpected results occurs over the full scope of the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 6689810 in view of Cordray. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for stimulating the synthesis of nasal and lung surfactants to reduce viral replication, duration, spread and severity of infections, increase the synthesis of serotonin to reduce coughing and mouth breathing, and reduce the cytokine storm caused by corona viruses and flu in patients susceptible to these infections, which comprises: contacting mammalian cells of said patient with a therapeutically effective amount of a composition, said composition including the following constituents: a) a saline liquid carrier; b) sodium pyruvate; c) a phosphate selected from the group consisting of a calcium phosphate, a potassium phosphate, magnesium phosphate, and zinc phosphate and combinations thereof; d) a salt of calcium is selected from the group consisting of calcium chloride, calcium carbonate, calcium acetate, calcium citrate, calcium lactate, calcium sulfate, and combinations thereof; and e) a salt of magnesium is selected from the group consisting of magnesium chloride, magnesium phosphate, magnesium sulfate, magnesium bicarbonate, and combinations thereof wherein a dosage of said pyruvate salt ranges from about 0.0001 mg to about 1 gram; and wherein the combined dosage of said phosphate, said salt of calcium and said salt of magnesium ranges from about 0.0001 mg to about 1 gram.
Patent ‘810 claims a method for treating a pulmonary disease state in mammals by altering indigenous in vivo levels of nitric oxide in mammalian cells comprising contacting the mammalian cells with a therapeutically effective amount of a nitric oxide mediator, wherein the nitric oxide mediator is selected from the group consisting of pyruvate, pyruvate precursors, .alpha.-keto acids having four or more carbon atoms, precursors of .alpha.-keto acids having four or more carbon atoms, and the salts thereof.  Same pyruvates are claimed.  Steroids are claimed.  
	Patent ‘810 does not claim a phosphate, a salt of calcium, a salt of magnesium or saline.  However, these deficiencies are cured by Cordray.
	The teachings of Cordray are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘810 and Cordray and utilize magnesium chloride, calcium chloride, saline and buffers such as potassium phosphate with the sodium pyruvate of Patent ‘810.  One skilled in the art would have been motivated to utilize calcium chloride, magnesium chloride and saline in order to form a nasal spray which is useful for treating inflammation.   One skilled in the art would have been motivated to utilize potassium phosphate in order to buffer the composition to an appropriate pH to reduce irritation and/or inflammation as taught by Cordray.
Claims 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8211943 in view of Cordray. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
	Patent ‘943 claims a method for treating a pulmonary and upper respiratory disease state in mammals, said disease state characterized by abnormally low levels of inflammatory agents, said method comprising: contacting the mammalian cells with an inflammatory regulator comprising at least 2.8 mg pyruvate, a pyruvate precursor, or a salt thereof;  wherein the inflammatory agents which are at abnormally low levels are selected from the group consisting of elastase, white blood cells, and cytokines selected from the group consisting of interleukin-6, interleukin-8, interleukin-10, interleukin-17, interleukin-23 and tumor necrosis factor-.alpha.;  wherein the disease state is chronic obstructive pulmonary disease (COPD). Overlapping amounts of pyruvate are claimed.  
	Patent ‘943 does not claim a phosphate, a salt of calcium, a salt of magnesium or saline.  However, these deficiencies are cured by Cordray.
	The teachings of Cordray are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘943 and Cordray and utilize magnesium chloride, calcium chloride, saline and buffers such as potassium phosphate with the sodium pyruvate of Patent ‘943.  One skilled in the art would have been motivated to utilize calcium chloride, magnesium chloride and saline in order to form a nasal spray which is useful for treating inflammation.   One skilled in the art would have been motivated to utilize potassium phosphate in order to buffer the composition to an appropriate pH to reduce irritation and/or inflammation as taught by Cordray.

Claims 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8114907 in view of Cordray. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘907 claims a method for treating a pulmonary disease state in a mammal, said disease state characterized by abnormally low levels of inflammatory agents in the mammalian cells, said method comprising: contacting the mammalian cells with an inflammatory regulator in an amount effective to up regulate the indigenous in vivo levels of an inflammatory agent in said cells; wherein said inflammatory regulator comprises a mixture of (i) pyruvate, a pyruvate precursor, or salts thereof, and (ii) .alpha.-keto-isovaleric acid, a precursor of .alpha.-keto-isovaleric acid, or salts thereof; and wherein said inflammatory agents are selected from the group consisting of elastase, white blood cells and cytokines selected from the group consisting of interleukin-6, interleukin-8, interleukin-10, interleukin-17, interleukin-23 and tumor necrosis factor-.alpha. Same pyruvates are claimed.  
	Patent ‘907 does not claim a phosphate, a salt of calcium, a salt of magnesium or saline.  However, these deficiencies are cured by Cordray.
	The teachings of Corday are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘907 and Cordray and utilize magnesium chloride, calcium chloride, saline and buffers such as potassium phosphate with the sodium pyruvate of Patent ‘907.  One skilled in the art would have been motivated to utilize calcium chloride, magnesium chloride and saline in order to form a nasal spray which is useful for treating inflammation.   One skilled in the art would have been motivated to utilize potassium phosphate in order to buffer the composition to an appropriate pH to reduce irritation and/or inflammation as taught by Cordray.

Claims 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 6689810,  claims 1-13 of U.S. Patent No. 8211943 or claims 1-9 of U.S. Patent No. 8114907 in view of Cordray as applied to claims 27-32 above and in further view of  Peralta et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
`The instant application claims a therapeutic agent is administered relative to contacting said mammalian cells with said composition, and said therapeutic agent is administered at a time selected from the group consisting of: prior to, simultaneously with, and after, contacting said mammalian cells with said composition.  
The instant application claims method includes a step using an enhancing composition to enhance the efficacy of pulmonary drugs, steroids and cancer medications, where the enhancing composition is administered before and after said treatment.  The enhancing composition is selected from the group consisting of 3-bromo pyruvate, bleomycin, pembrolizumab, remdesivir, fluticasone propionate, and triamcinolone acetonide.
The claims of patents ‘810, ‘943 and ‘907 are set forth above.  
Patents ‘810, ‘943 and ‘907 does not claim the use of remdesivir.  However, this deficiency is cured by Peralta et al.
The teachings of Peralta et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patents ‘810, ‘943 or ‘907, Cordray and Peralta et al. and utilize remdesivir as the antiviral in the composition.  Since the patents are directed to treating respiratory infections and Peralta et al. teaches that remdesivir is an antiviral for treating respiratory infections, there is a reasonable expectation of success.  

Claims 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10813893 in view of Martin. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘893 claims a composition to simulate the synthesis of human lung and sinus surfactants, which treats hypoxemia and dyspnea, consisting of: a) saline; b) sodium pyruvate; c) a phosphate selected from the group consisting of a calcium phosphate, a potassium phosphate, magnesium phosphate, and zinc phosphate and combinations thereof; d) a salt of calcium selected from the group consisting of calcium chloride, calcium carbonate, calcium acetate, calcium citrate, calcium lactate, calcium sulfate, and combinations thereof; and, e) a salt of magnesium selected from the group consisting of magnesium chloride, magnesium phosphate, magnesium sulfate, magnesium bicarbonate, and combinations thereof.  Same concentrations are claimed.  Same salts are claimed.  
Patent ‘893 does not claim treating a patient.  However, these deficiencies are cured by Martin.
The teachings of Martin are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘893 and Martin and administer the composition of patent ‘893 to mammalian cells in patients with pulmonary disorders such as infection.  One skilled in the art would have been motivated to administer the composition to mammalian cells as taught by Martin.  Since both Patent ‘893 and Martin teach composition with sodium pyruvate, there would be a reasonable expectation of success. 

Claims 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10813893 in view of Martin as applied to claims 1-10 above and in further view of Peralta et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application are set forth above. 
The claims of patent ‘893 is set forth above.  
Patent ‘893 does not claim the use of remdesivir.  However, this deficiency is cured by Peralta et al.
The teachings of Peralta et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘893, Martin and Peralta et al. and utilize remdesivir as the antiviral in the composition.  Since the patent is directed to treating respiratory infections and Peralta et al. teaches that remdesivir is an antiviral for treating respiratory infections, there is a reasonable expectation of success.  

Claims 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16873379 (USPGPUB No. 20200237815). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Copending ‘379 claims a method of stimulating the synthesis of human and animal patient lung and sinus surfactants for treatment of lung damage needed to increase lung functions, increase oxygen levels, increase the synthesis of nasal nitric oxide and for inhibition of lung fibrosis while reducing, coughing, lung tightness, mouth breathing, and reducing congestion, for treating patients with a pulmonary condition including asthma, chronic obstructive pulmonary disease, cystic fibrosis, interstitial lung disease, pulmonary fibrosis, allergic rhinitis, sinusitis, sleep apnea and lung cancer, which comprises: contacting mammalian cells with a therapeutically effective amount of a composition, said composition including the following constituents: a) sodium pyruvate; b) a phosphate; c) a salt of calcium; and, d) a salt of magnesium; wherein said composition contains the following amounts of said constituents: sodium pyruvate ranges from about 0.0001 mg to about 1 gram; and ranges from 0.0001 mg to about 1 gram for each of the following constituents: phosphate, salt of calcium and salt of magnesium.  Additional therapeutics are claimed. 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same composition is administered in the same manner to overlapping patient populations.
This is a provisional nonstatutory double patenting rejection.

Claims 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-51 of copending Application No. 16602191 (USPGPUB No. 20200016102). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Copending ‘191 claims a method to stimulate the synthesis of human lung and sinus surfactants to decrease coughing, increase FEV-1/FVC ratios, decrease lung fibrosis by increasing apoptosis of myofibroblasts, comprising: administering a therapeutically effective amount of a composition which comprises: a) a saline liquid carrier; b) sodium pyruvate; c) a phosphate selected from the group consisting of a calcium phosphate, a potassium phosphate, magnesium phosphate, and zinc phosphate and combinations thereof; d) a salt of calcium is selected from the group consisting of calcium chloride, calcium carbonate, calcium acetate, calcium citrate, calcium lactate, calcium sulfate, and combinations thereof; and e) a salt of magnesium is selected from the group consisting of magnesium chloride, magnesium phosphate, magnesium sulfate, magnesium bicarbonate, and combinations thereof, wherein a dosage of said pyruvate salt ranges from about 0.0001 mg to about 1 gram; and, wherein the combined dosage of said phosphate, said salt of calcium and said salt of magnesium ranges from about 0.0001 mg to about 1 gram.  .Additional therapeutic is claimed. 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same composition is administered in the same manner to overlapping patient populations.
This is a provisional nonstatutory double patenting rejection.

Claims 27-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16873379 or claims 43-51 of copending Application No. 16602191 as applied to claims 27-32 above and in view of Peralta et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application are set forth above. 
Copending ‘379 and ‘191 do not claim the use of remdesivir.  However, this deficiency is cured by Peralta et al.
The teachings of Peralta et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Copending ‘379 or ‘191, and Peralta et al. and utilize remdesivir as the antiviral in the composition.  Since the patent is directed to treating respiratory infections and Peralta et al. teaches that remdesivir is an antiviral for treating respiratory infections, there is a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants’ arguments filed March 14 2022 have been fully considered but they are not persuasive. 
Applicant indicates that the double patenting rejections over US Patent No. 10813893, copending Application 16873379 and 16602191 are obviated by the terminal disclaimer.
While Applicant has submitted a terminal disclaimer, the terminal disclaimer was not approved.  The terminal disclaimer filed on March 14 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10813893, copending Application 16873379 and 16602191 has been reviewed and is NOT accepted.  The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Here, the instant applicant and inventor of record is Alain Martin.  However, the owner listed on the terminal disclaimer is cellular sciences, inc.  
	For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
	A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who Is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Applicant argue that the rejection are believed to be obviated by the narrowing of the claims.  
Regarding Applicant’s arguments, the examiner cannot agree that the patient population is establish as distinct as the cited patents/copending applications suggest administration to mammalian cells with infections nor has the dosage been established as being unexpected over the full scope of the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616